F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         JAN 31 2003
                                TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

UNITED STATES OF AMERICA,

             Plaintiff - Appellee,
                                                       No. 02-3228
v.                                            D.C. No. 00-CR-40118-02-SAC
                                                       (D. Kansas)
JOHN MARK HANNUM,

            Defendant - Appellant.


                           ORDER AND JUDGMENT           *




Before SEYMOUR , HENRY , and LUCERO , Circuit Judges.



      After the district court denied his motion to suppress, the defendant John

Mark Hannum entered a conditional guilty plea to conspiring to manufacture

methamphetamine in violation of 21 U.S.C. § 846. Mr. Hannum now appeals that

ruling. We conclude that the challenged search arose out of the lawful




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
impoundment of a car driven by Mr. Hannum. As a result, the district court did

not err in denying Mr. Hannum’s motion. 1



                                I. BACKGROUND

      On November 2, 2000, Detective Scott Higgins, a sergeant with the Labette

County Kansas Sheriff’s Department, observed that a two-door Chrysler

convertible driven by Mr. Hannum was not properly registered. 2    Detective

Higgins activated his emergency lights, and Mr. Hannum pulled into the parking

lot of a convenience store. A few days earlier, the Sheriff’s office had been

contacted by a confidential informant who had stated that Mr. Hannum’s mobile

home contained a methamphetamine laboratory.

      In response to Detective Higgins’s inquiries, Mr. Hannum declared that the

car belonged to a woman named Tina Tollette and that he had no registration

documents and no proof of insurance. At the hearing on Mr. Hannum’s motion to

suppress, Detective Higgins explained that the confidential informant had stated

that Mr. Hannum was living in a mobile home with his girlfriend Tina and another


1
        After examining the record and the parties’ briefs, this panel has
determined unanimously to honor the parties’ request for a decision on the briefs.
See Fed. R. App. P. 34(f). Accordingly, we grant the parties’ request to decide
this case on the briefs.
2
      According to Detective Higgins, the license plate number on the two-door
Chrysler was registered to a four-door Chrysler.

                                        -2-
man. Detective Higgins stated that he assumed that the Tina Tollette to whom Mr.

Hannum referred was the same “Tina” named by the confidential informant.

However, he added that he “was unable to ever contact the owner of the vehicle as

stated by Mr. Hannum.” Rec. vol. III, at 25.

      Based on the lack of proper registration and proof of insurance, Detective

Higgins decided to impound Mr. Hannum’s car and conduct an inventory search.

At that point, a second officer, Detective Kelly Stammer, had arrived at the scene.

      At Detective Higgins’ request, Detective Stammer began photographing the

car. Detective Stammer then asked Mr. Hannum if he could look in the trunk. Mr.

Hannum agreed and tried unsuccessfully to open the trunk with his keys. Next,

Detective Stammer asked if he could attempt to open the trunk, and Mr. Hannum

again agreed. Detective Stammer succeeded, and the detectives found a shotgun

and drug paraphernalia that tested positive for methamphetamine.

      Subsequently, the detectives obtained a search warrant for Mr. Hannum’s

mobile home. They executed the warrant on the same day, discovering seventy-

four grams of ephedrine/pseudoephedrine, baggies with white powder residue, and

other items associated with the manufacture of methamphetamine.

      After the grand jury indicted him, Mr. Hannum filed a motion to suppress

the evidence discovered in his car and in the subsequent search of his mobile

home. Mr. Hannum argued that the impoundment of his car was not authorized by


                                         -3-
Kansas statutes and therefore violated the Fourth Amendment. He maintained that

the detectives should have allowed the car to be driven away by the lawful owner.

      The district court rejected Mr. Hannum’s argument, finding that the

impoundment was reasonable under the circumstances. The court reasoned that,

after Detective Higgins discovered that Mr. Hannum did not have proper

registration or proof of insurance, Mr. Hannum did not inquire about having Ms.

Tina Tollette (the alleged rightful owner) or anyone else take custody of the

vehicle. Also, the court observed, the detectives would not have been required to

allow someone else to drive the car because, absent proper registration, it could

not have been driven on public roads. Finally, the car could have been subjected

to vandalism or theft if the detectives had left it in the convenience store parking

lot. See Rec. vol. II doc. 85, at 30-31 (District Court Memorandum and Order,

filed April 26, 2001). The district court also found, as an independent ground for

denying the motion to suppress, that Mr. Hannum had consented to the search.




                                          -4-
                                  II. DISCUSSION

      On appeal, Mr. Hannum argues that the impoundment of his car was not

authorized and that, as a result, the ensuing search was unreasonable and therefore

violated the Fourth Amendment. In reviewing the denial of a motion to suppress,

“we accept the district court's factual findings unless they are clearly erroneous,

and we view the evidence in the light most favorable to the district court’s

determination.” United States v. Caro, 248 F.3d 1240, 1243 (10th Cir. 2001).

Credibility determinations, “and the weight given to the evidence, as well as the

inferences and conclusions drawn therefrom, are matters for the trial judge.” Id.

(internal quotation marks omitted). However, we review de novo the ultimate

determination of reasonableness under the Fourth Amendment. Id.

      Generally, there are two sources of authority for the warrantless

impoundment of stopped, parked, or abandoned vehicles: specific state (or local)

motor vehicle laws, and the general interest in public safety recognized, as a

matter of federal law, in South Dakota v. Opperman, 428 U.S. 364, 369 (1976)

(“The [inherent] authority of police to seize and remove from the streets vehicles

impeding traffic or threatening public safety and convenience is beyond

challenge”) (plurality opinion). We have characterized this general interest in

public safety as part of the “community-caretaking function” of police officers.

See United States v. Hunnicutt, 135 F.3d 1345, 1351 (10th Cir. 1998).


                                         -5-
      Once a vehicle is impounded, law enforcement officers may conduct an

inventory search if they act reasonably. See Opperman, 428 U.S. at 372. An

inventory is reasonable if it is undertaken in good faith pursuant to standard police

procedures. See id. at 376. The “inventory search must not be a ruse for a general

rummaging in order to discover incriminating evidence.” Florida v. Wells, 495

U.S. 1, 4 (1990).

      Here, Mr. Hannum challenges only the initial impoundment his vehicle. We

therefore consider whether the impoundment comported with Kansas law and with

the Labette County Sheriff’s detectives’ community caretaking function as a

matter of federal law.


                                   A. Kansas law

      Kansas courts have held that law enforcement officers may properly

impound a vehicle if there is express statutory authorization to do so or if, even

absent such authority, “there are ‘reasonable grounds’ for impoundment.” State v.

Teeter, 819 P.2d 651. 653 (Kan. 1991) (internal citation omitted). As part of this

reasonableness inquiry, the courts have explained that there are certain situations

in which impoundment is not justified:




                                          -6-
             If the owner, operator or person in charge of the vehicle is
             readily available to make a determination as to the
             disposition of the vehicle then he may do so. If the person
             responsible for the vehicle desires that the vehicle be left
             lawfully parked upon the streets or that it be turned over to
             some other person’s custody, then, absent some other
             lawful reason for impounding the vehicle, his or her wishes
             must be followed. Only when a vehicle is found illegally
             parked and unattended, or where the person responsible for
             its possession is unable [as in the instant case] or unwilling
             to instruct the arresting officers as to the vehicle’s
             disposition or some other legal reason justifying
             impoundment exists should the officers assume control over
             the vehicle.

Id. (internal quotation marks omitted).

      On the other hand, the courts have provided specific examples of situations

in which impoundment is justified:

             Reasonable cause for impoundment may, for example,
             include the necessity for removing (1) an unattended-to car
             illegally parked or otherwise illegally obstructing traffic;
             (2) an unattended-to car from the scene of an accident when
             the driver is physically or mentally incapable of deciding
             upon steps to be taken to deal with his property, as in the
             case of the intoxicated, mentally incapacitated or seriously
             injured driver; (3) a car that has been stolen or used in the
             commission of a crime when its retention as evidence is
             necessary; (4) an abandoned car; (5) a car so mechanically
             defective as to be a menace to others using the public
             highway; (6) a car impoundable pursuant to ordinance or
             statute which provides therefor as in the as in the case of
             forfeiture.




                                          -7-
State v. Boster, 539 P.2d 294, 299 (Kan. 1975) (quoting State v. Singleton, 511

P.2d 1396 (Wash. App. 1973)), overruled on other grounds by State v. Fortune,

689 P.2d 1196 (Kan. 1984).

      Invoking these examples, Mr. Hannum argues that Detectives Higgins and

Stammer did not have reasonable grounds to impound the car he was driving. He

observes that once the detectives discovered that he lacked proper registration and

insurance, they did not ask him how he would like to dispose of the vehicle and

they did not attempt to contact Ms. Tollette (the asserted lawful owner)

themselves. He adds that the car was lawfully parked in the convenience store lot

and was not obstructing traffic. It had not been in an accident and, at that point

(before the impoundment and inventory search), there was no need to retain the car

as evidence of a crime. Moreover, “[i]t would have been easy for Ms. Tollete or

Mr. Hannum to register the car properly, locate the missing proof of insurance, and

drive the vehicle away the same day.” Aplt’s Br. at 9-10.

      Mr. Hannum reads the “reasonable grounds for impoundment” standard

much too narrowly, minimizing important concerns underlying Kansas statutes

requiring the proper registration and insuring of vehicles. See Kan. Stat. Ann. §§

8-127(a) and 8-142 (registration); Kan Stat. § 40-3104 (proof of insurance). 3 As


3
        Section 8-127(a) provides, in part, that “[e]very owner of a motor vehicle .
. . intended to be operated in this state . . . shall, before any such vehicle is
                                                                          (continued...)

                                          -8-
the government observes, because the car driven by Mr. Hannum on November 2,

2000 was not properly registered, it could not be lawfully driven on Kansas roads.

See Kan. Stat. Ann. §§ 8-127(a), 8-142. Accordingly, the fact that lack of proper

registration is not specifically listed as grounds for impoundment in the cases cited

by Mr. Hannum does not render the detectives’ decision to impound improper.

Because the car driven by Mr. Hannum was not properly registered, the detectives

had reasonable grounds to impound it. The impoundment thus comported with

state law. 4




3
    (...continued)
    operated in this state, apply for and obtain registration in this state.” Section 8-
    142 provides that it is unlawful for any person “to operate, or for the owner . . .
    knowingly to permit the operation . . . of any vehicle . . . which is not registered
    or for which a certificate of title has not been issued or which does not have
    attached thereto and displayed thereon the license plate or plates assigned
    thereto.”
           Section 40-3104(b) requires owners of motor vehicles to obtain liability
    insurance and to display proof of that insurance when requested by a law
    enforcement officer.
    4
           Mr. Hannum cites no authority in support of his contention that the
    detectives were required to afford Mr. Hannum and Ms. Tollette the opportunity
    to properly register the car before impounding it. See Aplt’s Br. at 9-10. To
    impose such a restriction on law enforcement officers who discover an
    unregistered vehicle would substantially undermine the registration laws, and we
    too have found no authority supporting such a permissive view of these
    requirements.

                                              -9-
                         B. Community caretaking function

      Independently of the provisions of Kansas law, we further conclude that the

impoundment of the car driven by Mr. Hannum arose out of a proper exercise of

the Labette County detective’s community caretaking function. As the government

has observed, this court has held that impoundment constitutes a proper exercise of

that function when a motorist cannot produce proper registration or proof of

insurance. See Hunnicutt, 135 F.3d at 1351 (holding that “officers properly

impounded the vehicle in their community-caretaking function” when the

defendant driver could not produce proper registration and no one else in the car

could produce any verification of insurance).

      We do note that our prior cases have concluded that certain circumstances

do not justify impoundment. See, e.g, United States v. Ibarra, 955 F.2d 1404

(10th Cir. 1992) (affirming grant of motion to suppress when officers impounded

an unattended vehicle that posed no public safety hazard); United States v. Pappas,

735 F.2d 1232 (10th Cir. 1984) (affirming district court’s conclusion that

impoundment and inventory search were unreasonable when a car was parked on

private property). However, those cases are distinguishable, and they do not help

Mr. Hannum here.

      In Ibarra, the court applied a Wyoming statute that authorized impoundment

upon a report that the vehicle had been stolen, that the person in charge of the


                                         -10-
vehicle was unable to provide for its custody or removal, or if the person in

control of the vehicle had been arrested. The district court made factual findings

that none of these three circumstances were present, and we upheld these findings

as not clearly erroneous. We did not consider the broad Kansas “reasonable

grounds” standard for impoundment. Moreover, in Mr. Hannum’s case the district

court did not make factual findings supporting a conclusion that the impoundment

was unreasonable. Finally, there is no indication in Ibarra that the car was not

properly registered and insured.

      Similarly in Pappas, the district court made factual findings that a friend of

the defendant could have taken care of his car. Just as in Ibarra, there is no

indication—as there is here—that the car was improperly registered.



                                   III. CONCLUSION

      Accordingly, under both Kansas and federal law, the Labette County




                                         -11-
detectives properly impounded the car driven by Mr. Hannum on November 2,

2000. We therefore AFFIRM the district court’s denial of Mr. Hannum’s motion

to suppress. 5



                                             Entered for the Court,



                                             Robert H. Henry
                                             Circuit Judge




5
      In light of our conclusion that the impoundment of the car driven by Mr.
Hannum was proper, we do not reach the issue of whether he consented to the
search.

                                      -12-